Citation Nr: 1740415	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  12-32 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to rating in excess of 40 percent for service-connected degenerative disc disease, lumbar spine, status post multiple fusions with residual mechanical low back pain and scar.  

 2.  Entitlement to a total disability rating based on individual employability (TDIU) prior to July 12, 2016.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to November 1958 in the United States Marine Corps. 

These matters come before the Board of Veterans' Appeals (Board), on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In July 2016, the Veteran testified at a hearing before the undersigned Veterans law Judge (VLJ).  A transcript of the hearing has been associated with the electronic record.

Subsequently, in October 2016, the Board remanded the issues on appeal for further development.  In particular, the Board directed the RO to schedule the Veteran for a VA examination to determine the current symptoms and severity of his service-connected lumbar spine disability; and refer to the Director of Compensation Service the matter of whether a TDIU was warranted on an extraschedular basis, prior to July 12, 2016, pursuant to 38 C.F.R. § 4.16 (b).  The Veteran was afforded a VA examination in December 2016.  The issue of TDIU was also referred to the Director of Compensation Service and in April 2017, the Director issued a determination finding that extraschedular consideration was not warranted.   As such, the Board finds there has been substantial compliance with prior remand directives, such that an additional remand is not required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).

The issue of entitlement to specially adapted housing or special home adaptation grant has been raised by the record in a March 2017 application, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's service-connected degenerative disc disease, lumbar spine, status post multiple fusions with residual mechanical low back pain and scar, has been manifested by pain with limitation of motion; but without ankylosis or associated neurological abnormalities other than the already service-connected peripheral neuropathy of the right and left lower extremities; the Veteran does not have intervertebral disc syndrome and episodes requiring bed rest.  

2.  From April 11, 2011, the date of claim for an increase, the Veteran's service-connected low back disability rendered him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 40 percent for the Veteran's service-connected degenerative disc disease, lumbar spine, status post multiple fusions with residual mechanical low back pain and scar, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2016).  

2.  Effective April 11, 2011, the criteria for a TDIU have been met on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 3.400, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With respect to the Veteran's claims herein, the Veteran has not alleged that VA has not fulfilled its duty notify or assist in the development of his claims.  See 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375   (Fed. Cir. 2015).  

II.  Increased Rating for Lumbar Spine Disability

The Veteran is seeking a rating in excess of 40 percent for his service-connected low back disability.  In his initial claim, he reported that he was no longer employed and receiving Social Security Administration (SSA) benefits due to his low back disorder.  He has asserted that he experienced continuing pain, walked with a cane and could not bend over due to his low back disability.  

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

To evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Separate ratings for distinct periods of time, based on the facts are for consideration.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Moreover, the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2).  As such, the Board has considered the medical evidence within one year prior to the date of the Veteran's increased rating claim.  

Under the General Rating formula for Diseases and Injuries of the Spine, ratings contemplate symptoms such as pain (whether or not it radiates), stiffness, or aching and are assigned as follows: a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that a 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.   Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Further, the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

The Veteran filed his claim for an increased rating for his low back disability on April 11, 2011.  He was afforded a VA examination in May 2011.  It was noted that the Veteran was retired.  The Veteran reported chronic low back pain, but he did quite well with a brace.  He had significant limited range of motion due to his laminectomies.  He denied any true flare-ups or incapacitating events.  He reported radicular sciatic pain that goes down to his knee intermittently.  However, the examiner noted that this pain was apparently more likely due to scar tissue from surgery than actual nerve impairment.  He had no bowel, bladder or sexual dysfunction.  He used a cane.  Post-service, he had four different surgeries.  Daily activities were not affected that much and he had a good exercise regimen.  However, he did not do any heavy lifting and took it easy with what he was able to do.  

On physical examination, the Veteran had some trouble getting out of a chair primarily due to loss of motion in his back and did use his hands and arms to rise out of a chair.  He did have a wide gait, which is kind of a shuffling type of gait and he had flexed at 30 degrees.  He can fully extend; however, he walked in a flexed
30-degree position.  He could only extend to zero degrees.  His posture stood at 30 degrees flexion.  He had no indication of spinous or paraspinous tenderness or muscle spasm.  He had a 14 cm posterior scar that was nontender, nonraised, and not adhered to subcutaneous structures.  He had zero degrees extension with 60 degrees flexion.  The flexion was very stiff,  which was typical for a laminectomy.  He had 30 degrees right and left lateral rotation in flexion.  Repetitive motion of his back in all ranges of motion produced pain at 60 degrees flexion, but no weakness or fatigue and no alteration of range of motion.  He had a negative straight leg lift on the left and the right.  He had no indication currently of lower extremity radiculopathy or sensory deprivation.  He had no indication of quadriceps or hamstring muscle atrophy or loss of strength bilaterally.  He had normal equal patella and Achilles tendon deep tendon reflexes bilaterally.  A contemporaneous x-ray showed diffuse degenerative changes and evidence of surgery.  The assessment was degenerative disc disease of the lumbar spine.  

VA clinical records show continuing reports of chronic low back pain and limited motion, but are silent with respect to any findings of ankylosis.  

At the Board hearing, the Veteran testified that his low back disability had increased in severity since the last examination.  As such, the Board remanded the claim to afford the Veteran another examination.  

The Veteran was afforded another VA examination in December 2016.  The electronic record was reviewed.  The diagnoses were degenerative arthritis of the spine and degenerative disc disease, lumbar spine, status post multiple fusions with residual mechanical low back pain and scar.  The Veteran reported flare-ups in that he experienced more pain, the more he was up.  The examiner noted that the Veteran had limited ability to bend and lift.  He last worked in 1986.  Range of motion testing showed 15 degrees extension, 50 degrees flexion, 25 degrees left and right lateral flexion and 25 degrees left and right lateral rotation.  The examiner observed that the Veteran had to use a sock aide to put on socks.  Pain caused functional loss in all ranges of motion except rotation.  There was moderate pain to palpation.  There was no change in function or range of motion after three repetitions.  The examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time.  Further, pain significantly limited functional ability with repeated use over time and during flare-ups.

The Veteran had less movement than normal, disturbance in locomotion, interference with sitting and interference with standing.  He also could only walk about 1/4 mile.  Strength testing was normal.  Reflexes were 2+ bilaterally at the knees and 1+ bilaterally at the ankles.  Sensory examination was normal and straight leg raising test was negative bilaterally.  The examiner found that the Veteran did not have signs or symptoms of radiculopathy.  There was also no ankylosis or any other neurologic abnormalities associated with the low back.  The examiner also indicated that that the Veteran did not have intervertebral disc syndrome requiring bed rest.  The Veteran regularly used a cane and brace.   

The Veteran did have surgical scars mid-line back that was 20 cm x 0.4 and branch off left iliac crest that was 12 cm x 0.2.  However, the scars were not painful or unstable; have a total area equal to or greater than 39 square cm (6 square inches); or were located on the head, face or neck.
  
The examiner determined that the Veteran's back condition did impact his ability to work as he had very restricted range of motion.  The examiner also observed that the Veteran's degenerative arthritis was an added diagnosis as it likely arose along with degenerative disc disease and was found on imaging along with degenerative disc disease.  With respect to Correia, the examiner indicated that active and passive ranges of motion findings were the same and both were painful.  There was more pain with weight-bearing than nonweight-bearing.   

Based on the evidence of the record, the Board finds that the preponderance of the evidence of record demonstrates that a rating in excess of 40 percent is not warranted at any time during the course of the appeal.  Under the rating criteria, a higher disability evaluation of 50 percent is warranted when there is evidence of unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R.  § 4.71a (2016).  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id. at Note (5).  The Veteran has been capable of motion in his spine throughout the pendency of this claim.  Moreover, the December 2016 VA examiner clearly found that the Veteran does not have ankylosis of the thoracolumbar spine.  As such, the evidence demonstrates that the Veteran does not suffer from unfavorable ankylosis. 

A 100 percent disability evaluation is also warranted if there is evidence of unfavorable ankylosis of the entire spine.  Id.  However, for the same reasons noted in the preceding paragraph, the Veteran is not entitled to a higher rating as he does not suffer from ankylosis. 

Moreover, since the Veteran has been granted the maximum rating possible under limitation of motion for the lumbar spine under the rating criteria, a further analysis under DeLuca, supra, would not result in a higher schedular rating.  Johnston v. Brown.  Again, the evidence does not include any reports of ankylosis of the lumbar spine.  The next-higher disability evaluation of 50 percent is warranted when there is total fixation of the spine in flexion or extension. 38 C.F.R. § 4.71a.  While the Veteran experiences pain due to his spine disability, he has maintained some degree of motion despite his functional loss.  Therefore, a higher disability evaluation based on functional impairment is not warranted. 

Further, a 60 percent disability evaluation is also warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5242 (2016).  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note (1).  In this regard, the most recent VA examiner clearly found that the Veteran did not have intervertebral disc syndrome requiring bed rest.  As such, a higher disability evaluation is not warranted based on incapacitating episodes. 

Additionally, prior to the Board's prior remand, in a September 2016 rating decision, the RO awarded service connection for peripheral radiculopathy of the right and left lower extremities as secondary to the Veteran's low back disorder, effective July 12, 2016, the date of claim for such disorder.  The Veteran did not initiate an appeal to this determination.  The Board notes that with the exception of the Veteran's already service-connected peripheral radiculopathy, there have been no objective findings of neurological abnormalities associated with the Veteran's low back disability during this period.  Importantly, after examining the Veteran and reviewing the record, the December 2016 VA examiner clearly found that the Veteran did not have any associated neurological abnormalities.  Thus, the Board finds that a separate rating is not warranted for any other neurological symptoms and the Veteran's manifested symptoms associated with his low back disability are adequately contemplated in the current 40 percent rating. 

Moreover, as the medical evidence shows that the Veteran's surgical scars were considered not painful or unstable, a separate compensable rating for the low back scar is not warranted.  See 38 C.F.R. § 4.118.  

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability during this period is not warranted.  

In conclusion, after reviewing the overall record, a rating in excess of 40 percent for the Veteran's service-connected low back disability is not warranted.  As a preponderance of the evidence is against a rating in excess of 40 percent during this period, benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

III.  TDIU

The Veteran has consistently reported that he is unable to work due to his service-connected low back disability.  He has been awarded a TDIU from July 12, 2016, the date he met the schedular criteria for a TDIU.  As such, the Board must determine whether a TDIU on an extraschedular basis is warranted prior to that date.

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

However, for purposes of determining entitlement to a total rating based on individual unemployability, it is not sufficient merely to deny a claim because a Veteran may be rendered employable due to a nonservice-connected disability.  Rather, VA must disregard the degree of nonservice-connected disability and consider only whether the service-connected disabilities alone would render the Veteran unemployable.  Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  The effective date for an award of an increased rating (including a TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 U.S.C.A. § 5110(a) ; 38 C.F.R. § 3.400(o).

Prior to June 1, 2015, the Veteran was assigned a 40 percent rating for the service-connected degenerative disc disease, lumbar spine, status post multiple fusions with residual mechanical low back pain and scar.  Subsequently, effective June 1, 2015, he was awarded service connection for degenerative joint disease with chondromalacia of the right and left knees and assigned 10 percent ratings each.   Thus, the combined rating was 40 percent prior to June 1, 2015 and 50 percent from June 1, 2015 to July 12, 1016; and in turn, the Veteran did not meet the scheduler requirements necessary for the assignment of a total rating under 38 C.F.R. § 4.16(a) during this period.  Nevertheless, the Board must still determine whether a TDIU is warranted on an extraschedular basis prior to July 12, 2016.  

By way of background, the record shows that the Veteran was previously employed as a commercial roofer.  He had one year of college and worked as a roofer for twenty five years until December 1985.  The Veteran has reported that he has been receiving Social Security Administration (SSA) disability benefits since 1987 due to his low back disability.  However, a response from SSA dated in January 2017 stated that the Veteran's medical records had been destroyed.  Unfortunately, given the lack of records, the evidence does not show what condition entitled him to SSA disability benefits.  

As outlined above and noted in the Board's prior remand, the evidence of record indicates that the Veteran's service-connected low back disorder significantly impacted his ability to maintain or obtain substantially gainful employment prior to July 12, 2016.  As such, the Board directed that this case be referred to the Director of Compensation Service.  

In April 2017, the Director of Compensation Service completed an administrative review for consideration of an extra-schedular grant of a TDIU.  In an April 2017 memorandum, the Director concluded that entitlement to TDIU benefits on an extraschedular basis for the time period prior to July 12, 2016 was not established.  The Director acknowledged that the medical evidence of record shows the Veteran experienced limitation of motion of the lumbar spine and bilateral knees with associated pain, which would impact his prior employment as a construction worker/roofer.  However, the record does not demonstrate that the Veteran was precluded from performing sedentary employment.  In this regard, it is noted that the Veteran was capable of performing his activities of daily living, and was able to drive a car and attend VA medical appointments.  In addition, there is evidence of other nonservice-connected disorders, which impact employment, including residuals of chronic strokes with dysphagia, chronic venous stasis, leg swelling, and foot pain.

The Board now turns to whether the Veteran's service-connected low back disorder resulted in impairment so severe that it was impossible for him to follow a substantially gainful occupation prior to June 1, 2015, and whether his service-connected low back disorder and bilateral knee disorder prevented him to follow a substantially gainful occupation prior to July 12, 2016.  

The Board has carefully considered the totality of the pertinent evidence in this case.  The Board notes that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354   (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity. 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

In the present case, the Board finds that when considering the Veteran's functional limitations due to his service-connected low back disability, the evidence of record shows that he has been unable to secure or follow a substantially gainful occupation due to his service-connected low back throughout the course of the appeal since the date of claim for an increased rating for his low back disability, April 11, 2011.  Importantly, the evidence clearly shows that the Veteran's employment background was commercial roofer/construction worker, which is a physically strenuous occupation as it requires lifting, bending and climbing on roofs.  The Veteran has consistently reported throughout the appeal period that his service-connected low back disorder prevented him from working in such a physical occupation.  Moreover, the functional limitations caused by this low back disability have been consistent throughout the course of the appeal.  Additionally, although SSA findings are not binding on VA, given the history of back surgeries and functional limitations, the Board finds credible the Veteran's assertion that his SSA disability was awarded at least in part on the basis of his low back disability.

Importantly, the competent medical evidence of record, including  VA clinical treatment record and VA examinations performed in May 2011 and December 2016 show significant  functional impairment; thereby supporting the Veteran's assertions regarding the impact of his service-connected low back on his employability.  
For instance, the May 2011 observed that the Veteran had trouble getting out of the chair primarily due to loss of motion.  Further, his flexion was very stiff and it was noted that he did not do any heavy lifting.  Importantly, the December 2016 examiner found that the Veteran had very restricted range of motion that impacted his ability to work.  

The Board recognizes that the Director of Compensation Service determined that the Veteran's low back disorder alone did not prevent his employment as other nonservice-connected disorders also affected his ability to work.  However, the Director of Compensation did not appear to consider the most recent VA examination report, which clearly stated that due to very restricted range of motion, the Veteran's low back disability alone did impact his ability to work.  The Director of Compensation Service also indicated that the Veteran could still perform sedentary work.  However, the Board finds that the functional limitations outlined in the medical evidence does not support this conclusion.  In this regard, the May 2011 examination indicated that the Veteran had trouble getting out of a chair and the December 2016 VA examiner indicated that the Veteran's low back disorder also interfered with his ability to sit.  As such, the finding that there were no restrictions on sedentary employment was inaccurate.  

In conclusion, based on the analysis above, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the lay of and medical evidence demonstrates that the functional impairments caused by the Veteran's low back disability has precluded the Veteran's ability to engage in a substantially gainful occupation since April 11, 2011, the date of claim for increase for this low back disorder.  See 38 C.F.R. § 3.400(o).  The Board has considered the medical evidence one year prior to the date of claim; however, this evidence does not clearly address the functional impairment caused by the Veteran's low back disorder.  As such, the appropriate effective date is the date of claim for an increase.  In sum, the Board must conclude that TDIU rating on an extraschedular basis is warranted, effective April 11, 2011.  


ORDER

A rating in excess of 40 percent for lumbosacral strain is denied. 

A TDIU is granted on an extraschedular basis, effective April 11, 2011, subject to the law and regulations governing the payment of monetary benefits.  




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


